Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Upon further consideration, the Examiner rescinds the previous Election/Restriction requirement.  Invention I is encompassed by claims 1-9, 11-12, and 16-23.  Invention II is encompassed by claims 13-15.  Invention II is a subcombination of the combination of Invention I.  The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination of Invention I does not require organic pigment.  Further, the subcombination has separate utility such as use with another material substrate that isn’t glass, such as a metal plate.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Invention II (claims 13-15) remains withdrawn.  Invention I (claims 1-9, 11-12, 16-23) is considered on the merits below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka (US 20020006425).
As to claim 1, Takaoka is directed to a cover glass comprising a glass plate (substrate/glass; paragraph 0126) and a layer (photoreactive layer) covering at least one surface of the glass plate (abstract), the layer containing a fluorinated polymer having units base on a fluoroolefin (paragraph 0087 teaches PTFE and TFE/HFP copolymer; both taught as exemplary materials in instant description paragraph 0030) and inorganic particles (paragraph 0024), wherein:
A Fe2O3 content determined as a content of total iron contained in the glass plate as calculated as Fe2O3 is 0 mass% relative to the total mass of the glass plate (paragraph 0055 teaches the optional inclusion of iron oxide and therefore the prior art teaches configurations in which iron oxide is not used and therefore mass% is 0; which reads on the instantly recited range of 0-0.3 mass%).  When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art (see MPEP § 2131.03).
The inorganic particles are particles of an inorganic pigment (inorganic metal oxide particles; paragraph 0024; AlOx, composite metal oxides, titanium oxide, antimony oxide taught by paragraph 0055-0056; these materials are designated in the instant specification as preferred materials for the inorganic particles as indicated in the PGPub of the instant application paragraphs 0142 and 0164).
The prior art is silent as to the particles’ maximum near infrared reflectance in a near infrared region at a wavelength of 780-1500nm (and fails to teach it being at least 50%), is silent to the average visible reflectance (and fails to teach it from 10-100% as an arithmetic mean of reflectances at 5nm intervals in a visible region at wavelength 380-780nm; and is silent to the cover glass having an average near infrared transmittance (and fails to teach 20-100% as an arithmetic mean of transmittances at 5nm intervals in a near infrared region at 780-1500nm).
However, the prior art teaches the same materials as instant recited in the instant invention (SLG glass – instant PGPub 0056/Takaoka 0156; PTFE or TFE/HFP copolymer fluorinated polymer – instant PGPub 0076/Takaoka 0087; aluminum oxide, titanium oxide, antimony oxide, or composite metal oxides as the inorganic particles – instant PGPub 0142 and 0164/Takaoka 0055-0056).  Therefore, the prior art cover glass is held to be substantially identical to the instantly recited cover glass.  
Because Takaoka’s product is substantially identical, there is a reasonable basis to conclude that the inorganic particles and cover glass will have the same physical properties as those instantly claimed, including the same maximum near infrared reflectance, cover glass average visible reflectance and near infrared transmittance (see MPEP 2112.02 (l)).
Regarding claims 2-3, the prior art teaches the same materials as instant recited in the instant invention (SLG glass – instant PGPub 0056/Takaoka 0156; PTFE or TFE/HFP copolymer fluorinated polymer – instant PGPub 0076/Takaoka 0087; aluminum oxide, titanium oxide, antimony oxide, or composite metal oxides as the inorganic particles – instant PGPub 0142 and 0164/Takaoka 0055-0056).  Therefore, the prior art cover glass is held to be substantially identical to the instantly recited cover glass.  Because Takaoka’s product is substantially identical, there is a reasonable basis to conclude that the inorganic particles and cover glass will have the same physical properties as those instantly claimed, including the same maximum near infrared reflectance, cover glass average visible reflectance and near infrared transmittance (see MPEP 2112.02 (l)).
Regarding claim 4, the prior art teaches the optional inclusion of iron oxide and therefore the prior art teaches configurations in which iron oxide is not used and therefore mass% is 0 (paragraph 0055).  
Regarding claim 7, the reference teaches the use of titanium oxide (paragraph 0047) which is noted in the instant disclosure as a preferred metal oxide (paragraphs 0164-0166).  As the material of the prior art is that which is preferred by the instant disclosure, there is a reasonable basis to conclude that the prior art inorganic particles will have the same physical properties as those instantly claimed, including the same L*a*b* color space (specifically L* 5-100, a* -60-60, b* -60-60) (see MPEP 2112.02 (l)).
Regarding claim 8, the reference teaches the fluorinated polymer being PTFE or TFE/HFP copolymer (paragraph 0087).  These materials are both recognized by the instant disclosure as preferred fluorinated polymers (instant PGPub paragraph 0076).  As the material of the prior art is that which is preferred by the instant disclosure, there is a reasonable basis to conclude that the prior art fluorinated polymer will have the same physical properties as those instantly claimed, including the same fluorine atom content (specifically 15-30 mass%) (see MPEP 2112.02 (l)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka (US 20020006425) as applied to claim 1 above.
Regarding claim 5, Applicant is directed above for a full discussion of Takaoka as applied to claim 1 above.  While the prior art does not explicitly teach a content of the inorganic particles of from 10 to 1,000 parts by mass per 100 parts by mass of the fluorinated polymer, the reference teaches that the amount of particles as being result effective variable, as too little inorganic particles (metal oxide particles) effects a very minimal decomposing effect whereas too many particles make it hard to keep particles in the matrix for an effective layer (paragraphs 0048-0049).  When a particular parameter is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, a determination of the optimum or workable ranges of said variable is characterized as routine experimentation (see MPEP § 2144.05).  Therefore, it would have been within purview of a skilled artisan at the time the invention was filed to select an appropriate and/or desired content of inorganic particles to achieve the desired decomposing effect while avoiding ineffective matrix formation with a content of 10-1,000 parts by mass per 100 parts by mass of the polymer with a reasonable expectation of success.  
Regarding claim 6, Applicant is directed above for a full discussion of Takaoka as applied to claim 1.   Takaoka teaches inorganic particles (metal oxide particles; paragraph 0024).  The reference teaches inorganic particles covering organic particles at a size ratio of 1:3 to 1:100 (paragraph 0067) and teaches the organic particles having a size of 7-1,100 nm, preferably 23-560nm (paragraph 0067).  Therefore, the reference teaches:
Inorganic
Organic

Inorganic
Organic
1:
3

1:
100
7.67
23

0.23
23
186.67
560

5.6
560


Thus, an inorganic particle size range of 7.67-186.67nm and 0.23-5.6nm.  These ranges overlap the instantly recited range of 5-280nm.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
	Further, the reference teaches a specific example in which particles of TiOx of 3-20nm have a specific surface area of 50-400 m2/g (paragraph 0047) which overlaps the recited range of 5-1000 m2/g.  Additionally, the prior art teaches that a larger specific surface area allows for a more effective layer (paragraph 0046) while too large a specific surface area decreases contact rate (paragraph 0047).  Therefore, modifying the specific surface area of the inorganic particles is within purview of a skilled artisan as a result effective variable.
Claims 11-12, 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka (US 20020006425) as applied to claim 1 above, and further in view of Kondo (US 6294722).
As to claim 11, Takaoka is directed to a cover glass comprising a glass plate (substrate/glass; paragraph 0126) and a layer (photoreactive layer) covering at least one surface of the glass plate (abstract), the layer containing a fluorinated polymer having units base on a fluoroolefin (paragraph 0087 teaches PTFE and TFE/HFP copolymer; both taught as exemplary materials in instant description paragraph 0030) and inorganic particles (paragraph 0024), wherein:
A Fe2O3 content determined as a content of total iron contained in the glass plate as calculated as Fe2O3 is 0 mass% relative to the total mass of the glass plate (paragraph 0055 teaches the optional inclusion of iron oxide and therefore the prior art teaches configurations in which iron oxide is not used and therefore mass% is 0; which reads on the instantly recited range of 0-0.3 mass%).  When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art (see MPEP § 2131.03).
The inorganic particles are particles of an inorganic pigment (inorganic metal oxide particles; paragraph 0024; AlOx, composite metal oxides, titanium oxide, antimony oxide taught by paragraph 0055-0056; these materials are designated in the instant specification as preferred materials for the inorganic particles as indicated in the PGPub of the instant application paragraphs 0142 and 0164).
The prior art is silent as to the particles’ maximum near infrared reflectance in a near infrared region at a wavelength of 780-1500nm (and fails to teach it being at least 50%), is silent to the average visible reflectance (and fails to teach it from 10-100% as an arithmetic mean of reflectances at 5nm intervals in a visible region at wavelength 380-780nm; and is silent to the cover glass having an average near infrared transmittance (and fails to teach 20-100% as an arithmetic mean of transmittances at 5nm intervals in a near infrared region at 780-1500nm).
However, the prior art teaches the same materials as instant recited in the instant invention (SLG glass – instant PGPub 0056/Takaoka 0156; PTFE or TFE/HFP copolymer fluorinated polymer – instant PGPub 0076/Takaoka 0087; aluminum oxide, titanium oxide, antimony oxide, or composite metal oxides as the inorganic particles – instant PGPub 0142 and 0164/Takaoka 0055-0056).  Therefore, the prior art cover glass is held to be substantially identical to the instantly recited cover glass.  
Because Takaoka’s product is substantially identical, there is a reasonable basis to conclude that the inorganic particles and cover glass will have the same physical properties as those instantly claimed, including the same maximum near infrared reflectance, cover glass average visible reflectance and near infrared transmittance (see MPEP 2112.02 (l)).
Takaoka is silent as to the use of the cover glass with a solar cell module comprising solar cells and the cover glass on a light receiving surface side of the solar cells.  However, Takaoka teaches the prior art cover glass to decompose and remove harmful materials such as malodorants and environmental pollutants (paragraph 0001) in a photoactive environment.
Kondo is directed to a solar module (Figure 6) with cells (3) and a glass substrate (10) on the light receiving surface side of the solar cells (abstract).
Therefore, it would have been within purview of a skilled artisan at the time the invention was filed to utilize the cover glass of Takaoka, having glass and a layer of photoactive material to remove malodorants and environmental pollutants, as the glass substrate of Kondo to achieve a solar module configuration in which the glass substrate not only protects the solar cells but also removes malodorants and environmental pollutants, with a reasonable expectation of success.
Regarding claim 12, the prior art teaches an outer wall material for building (paragraph 0150 of Takaoka.
Regarding claims 16-17, the prior art teaches the same materials as instant recited in the instant invention (SLG glass – instant PGPub 0056/Takaoka 0156; PTFE or TFE/HFP copolymer fluorinated polymer – instant PGPub 0076/Takaoka 0087; aluminum oxide, titanium oxide, antimony oxide, or composite metal oxides as the inorganic particles – instant PGPub 0142 and 0164/Takaoka 0055-0056).  Therefore, the prior art cover glass is held to be substantially identical to the instantly recited cover glass.  Because Takaoka’s product is substantially identical, there is a reasonable basis to conclude that the inorganic particles and cover glass will have the same physical properties as those instantly claimed, including the same maximum near infrared reflectance, cover glass average visible reflectance and near infrared transmittance (see MPEP 2112.02 (l)).
Regarding claim 18, the prior art teaches the optional inclusion of iron oxide and therefore the prior art teaches configurations in which iron oxide is not used and therefore mass% is 0 (paragraph 0055).  
Regarding claim 19, Applicant is directed above for a full discussion of Takaoka as applied to claim 1 above.  While the prior art does not explicitly teach a content of the inorganic particles of from 10 to 1,000 parts by mass per 100 parts by mass of the fluorinated polymer, the reference teaches that the amount of particles as being result effective variable, as too little inorganic particles (metal oxide particles) effects a very minimal decomposing effect whereas too many particles make it hard to keep particles in the matrix for an effective layer (paragraphs 0048-0049).  When a particular parameter is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, a determination of the optimum or workable ranges of said variable is characterized as routine experimentation (see MPEP § 2144.05).  Therefore, it would have been within purview of a skilled artisan at the time the invention was filed to select an appropriate and/or desired content of inorganic particles to achieve the desired decomposing effect while avoiding ineffective matrix formation with a content of 10-1,000 parts by mass per 100 parts by mass of the polymer with a reasonable expectation of success.  
Regarding claim 20, Applicant is directed above for a full discussion of Takaoka as applied to claim 1.   Takaoka teaches inorganic particles (metal oxide particles; paragraph 0024).  The reference teaches inorganic particles covering organic particles at a size ratio of 1:3 to 1:100 (paragraph 0067) and teaches the organic particles having a size of 7-1,100 nm, preferably 23-560nm (paragraph 0067).  Therefore, the reference teaches:
Inorganic
Organic

Inorganic
Organic
1:
3

1:
100
7.67
23

0.23
23
186.67
560

5.6
560


Thus, an inorganic particle size range of 7.67-186.67nm and 0.23-5.6nm.  These ranges overlap the instantly recited range of 5-280nm.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
	Further, the reference teaches a specific example in which particles of TiOx of 3-20nm have a specific surface area of 50-400 m2/g (paragraph 0047) which overlaps the recited range of 5-1000 m2/g.  Additionally, the prior art teaches that a larger specific surface area allows for a more effective layer (paragraph 0046) while too large a specific surface area decreases contact rate (paragraph 0047).  Therefore, modifying the specific surface area of the inorganic particles is within purview of a skilled artisan as a result effective variable.

Regarding claim 21, the reference teaches the use of titanium oxide (paragraph 0047) which is noted in the instant disclosure as a preferred metal oxide (paragraphs 0164-0166).  As the material of the prior art is that which is preferred by the instant disclosure, there is a reasonable basis to conclude that the prior art inorganic particles will have the same physical properties as those instantly claimed, including the same L*a*b* color space (specifically L* 5-100, a* -60-60, b* -60-60) (see MPEP 2112.02 (l)).
Regarding claim 22, the reference teaches the fluorinated polymer being PTFE or TFE/HFP copolymer (paragraph 0087).  These materials are both recognized by the instant disclosure as preferred fluorinated polymers (instant PGPub paragraph 0076).  As the material of the prior art is that which is preferred by the instant disclosure, there is a reasonable basis to conclude that the prior art fluorinated polymer will have the same physical properties as those instantly claimed, including the same fluorine atom content (specifically 15-30 mass%) (see MPEP 2112.02 (l)).
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka (US 20020006425) as applied to claim 1 above, and further in view of Darden (New Waterborne Fluoropolymer Resins for Ultra-Weatherable Coatings).
Regarding claim 9, Applicant is directed above for a full discussion of Takaoka as applied to claim 1.  The reference teaches the use of a fluorinated polymer to impart water resistance on the cover film (paragraph 0029) and that crosslinking agents can be incorporated into the layer containing the water repellant (paragraph 0090) but fails to teach a fluorinated polymer having a crosslinked structure formed by reaction of a copolymer having units based on fluorolefin and units having a crosslinkable group and a curing agent selected from the group isocyanate group…silanol group.
Darden is directed fluoropolymer films as coatings and that the shortcomings of traditional fluoropolymers are known in the art (page 32, 2nd paragraph to page 33, first paragraph) and goes on to teach that FEVE resins can be synthesized with reactive hydroxyl groups and can be cross-linked with standard aliphatic isocyanantes to make fluoroethane coatings.  The reference teaches that these fluorouethanes have the same outstanding weatherability of traditional fluoropolymers but with additional advantages, such as higher hardness and corrosion resistance than other commonly used coating fluoropolymers (page 33, left column).
Therefore, it would have been obvious to a skilled artisan at the tie the invention was filed to utilize the FEVE-based fluorourethane coating in place of the PTFE fluoropolymer coating as taught by Takaoka to provide the same outstanding weatherability but with the additional higher hardness and corrosion resistance taught by Darden.  The combination of references therefore teaches a fluorinated polymer having a crosslinked structure with a curing agent selected from the cited group (specifically an isocyanante group).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka (US 20020006425) in view of Kondo (US 6294722) as applied to claim 11 above, and further in view of Darden (New Waterborne Fluoropolymer Resins for Ultra-Weatherable Coatings).
Regarding claim 23, Applicant is directed above for a full discussion of modified Takaoka as applied to claim 11.  The reference teaches the use of a fluorinated polymer to impart water resistance on the cover film (paragraph 0029) and that crosslinking agents can be incorporated into the layer containing the water repellant (paragraph 0090) but fails to teach a fluorinated polymer having a crosslinked structure formed by reaction of a copolymer having units based on fluorolefin and units having a crosslinkable group and a curing agent selected from the group isocyanate group…silanol group.
Darden is directed fluoropolymer films as coatings and that the shortcomings of traditional fluoropolymers are known in the art (page 32, 2nd paragraph to page 33, first paragraph) and goes on to teach that FEVE resins can be synthesized with reactive hydroxyl groups and can be cross-linked with standard aliphatic isocyanantes to make fluoroethane coatings.  The reference teaches that these fluorouethanes have the same outstanding weatherability of traditional fluoropolymers but with additional advantages, such as higher hardness and corrosion resistance than other commonly used coating fluoropolymers (page 33, left column).
Therefore, it would have been obvious to a skilled artisan at the tie the invention was filed to utilize the FEVE-based fluorourethane coating in place of the PTFE fluoropolymer coating as taught by Takaoka to provide the same outstanding weatherability but with the additional higher hardness and corrosion resistance taught by Darden.  The combination of references therefore teaches a fluorinated polymer having a crosslinked structure with a curing agent selected from the cited group (specifically an isocyanante group).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726